UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
MARIA RIVERA §
§
Vv. g CIVIL ACTION NO. 5:21-cv-291
§ JURY DEMANDED
MARMAXX OPERATING CORP. §

 

DEFENDANT MARMAXX OPERATING CORP.’S NOTICE OF REMOVAL

 

TO THE HONORABLE UNITED STATES DISTRICT COURT:

Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Marmaxx Operating Corp. files its
notice of removal of this civil action to the United States District Court for the Western District of
Texas, San Antonio Division, In support of this Notice of Removal, Defendant respectfully shows
as follows:

L. On February 5, 2021, Plaintiff filed her Original Petition in Cause No.
2021C102440; Maria Rivera v. Marmaxx Operating, Corp., in the 166th Judicial District Court of
Bexar County, Texas, naming as the Defendant Marmaxx Operating Corp. Plaintiffs return of
service indicates that Citation was served on February 22, 2021. See Exhibit A, an index of
documents filed in the state court proceeding. Therefore, Defendant’s notice of removal is timely
under 28 U.S.C. § 1446(b).

2. True and correct copies of all documents filed in the state court proceeding are
attached hereto and incorporated herein by reference. See Exhibit A, Defendant reserves the right
to supplement its response with certified copies of documents filed in the state court. Attached as

Exhibit B is a list of all counsel of record.

 

 
3, Defendant would show that this case is removable under 28 U.S.C. § 1441, and the
Court has jurisdiction over this matter, because this suit involves a controversy between citizens
of different states and the amount in controversy, exclusive of interests and costs, exceeds
$75,000.00. See 28 U.S.C. §§ 1332 and 1441,

4, There is complete diversity between the parties. At the time of the filing of this
action, and at the time of removal, Plaintiff was and is a citizen of the State of Texas. Defendant
Marmaxx Operating Corp., the entity that owns and operates the store where the incident occurred,
was and is a corporation incorporated under the laws of the State of Delaware, with its principal
place of business at 770 Cochituate Rd., Framingham, MA 01701.

5. The matter or amount in controversy in this suit exceeds the sum of $75,000.00,
exclusive of interest and costs. In her Original Petition, Plaintiff seeks damages “$250,000 or
less.” See paragraph H in Plaintiffs Original Petition, attached as part of Exhibit A.

6. In her Original Petition, Plaintiff claims she suffered serious bodily injuries as a
result of Defendant’s alleged negligence. See paragraphs V and VI in Plaintiff’s Original Petition,
attached as part of Exhibit A. Plaintiff further alleges damages including: medical and healthcare
expenses in the past and future; physical pain in the past and future; mental anguish in the past and
future; and physical impairment in the past and future. See Paragraph VIII of Plaintiff's Original
Petition, attached as part of Exhibit A.

8. This Notice of Removal will be provided to Plaintiff by service of a copy upon her
counsel of record, in accordance with 28 U.S.C, §1446(d). Further, a copy of this Notice of
Removal will be filed with the District Clerk of Bexar County, in accordance with 28 U.S.C.

§1446(d).

 
9, Therefore, Defendant Marmaxx Operating Corp. prays that this cause be removed
from the 166th Judicial District Court of Bexar County, Texas, to this Court, and for all other relief

to which Defendant may be entitled.

Respectfully submitted,
HARTLINE BARGER LLP

/s/ Kevin B. Tompkins

Marshall G, Rosenberg

State Bar No. 12771450

Federal Bar No. 14933

Kevin B. Tompkins

State Bar No. 20125690

1980 Post Oak Blvd., Suite 1800
Houston, Texas 77056
Telephone: 713-759-1990
Facsimile: 713-652-2419
mrosenbere@hartlinebarger.com
ktompkins@hartlinebarger.com

 

 

ATTORNEYS FOR DEFENDANT,
MARMAXX OPERATING CORP.

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument was served upon
the parties listed below by the method(s) indicated on the 23rd day of March, 2021.

Neil Calfas

Calfas Law Group, PLLC
Tower Life Building

310 St. Mary’s Street, Suite 200
San Antonio, Texas 78205
neil@calfaslaw.com

 

Attorney for Plaintiff

/s/ Kevin B. Tompkins
KEVIN B, TOMPKINS

 

 

 
